Case 2:20-cv-06190-KSM Document 4 Filed 12/23/20 Page 1 of 1

AO 398 (Rev, 01/09) Noticd of a Lawsuit and Request w Waive Series of a Sammons:

   

   

 

 

UNITED STATES DISTRICT COURT
for the
Easter District of Pennsylvania
ANDREW ELLNER )
Plait? }
¥. - Civil Action No. 2:20-¢v-6190-KSM

_BREM MOLDOVSKY, et al. )
Defendant )

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Gerald J. Pomerantz, Esquire
(Name of the defendant ar + if the defendant ix a corporation, pertiership, ar association - an officer or agent authorized 10 recelve service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached,

_ This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver, To avoid these expenses, you must return the signed
waiver within days (give at Jeast 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent, Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the couri, The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
sent (see os = below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, | will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses,

   

   
  

   

  
    

 

I certify that this request is being sent to you-on the date below. __ ae —
~ ~ yy
: . if 7g . / ‘ soonest”
Date: 12/21/2020 (- Le, ! ~~ beperh
fo, ’ é Goriiey or unré npjented pried party
"GERALD BOMERANTZ nee ee

 

 

TRH COVENTRY HOUSE SUITE 501 ELKINS PARK PA. 19027
, Address
GJPOMLAW@GMAIL.COM
E-mail avddpesz

 

215-806-8866 - So
’ Telephoie number

 
